DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  1-2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Baek et al. (US Publication No.   20180317157  A1 and Baek hereinafter).

  	Regarding Claim 1, Baek teaches a method, comprising: 
at an access and mobility management function (AMF)   (i.e. AMF)  Para [0024] of a cellular network  (i.e. wireless data)  Para [0003]: identifying  (i.e. identifying)  Para [0013] a first session   (i.e. a session)  [Abstract]  and (i.e. a session management function SMF) and Para [0017]  between a first data network   (i.e. access 5G network)  Para [0011] and  Para [0082] and [0089] and a user equipment (UE)  (i.e. terminal)  Para [0010] and (i.e. UE)  Para [0123], wherein the first session corresponds to a first session management function (SMF)  (i.e. session management function)  Para [0013]  and Para [0021]; receiving  (i.e. receiving)  Para [0013] data network access information (DNAI)   (i.e. DNAI)  Para [0188-0189] from a network function  (i.e. network slice)  Para  [0156], the DNAI  Para [0188-0189] corresponding to a second data network (i.e. core network)  Para [0054]; and selecting   (i.e. selects and AMF)  Para [0089] a second SMF Para [0089]  that is to be utilized for a second session   (i.e. PDU session)  [Abstract]  and Para [0157] between the second data network  (i.e. core network)  Para [0054] and the UE  (i.e. terminal)  Para [0090]. 
  	Regarding Claim 2, Baek teaches wherein the network function is the first SMF (i.e. a session management function SMF) and Para [0017].   	Regarding Claim 5, Baek teaches  further comprising: receiving an indication  (i.e. event subscription)  Para [0188]  of the second SMF   (i.e. SMF 1412)  Para [0188] from the first SMF (i.e. SMF 1413)  Para [0188] , wherein selecting the second SMF is based on the indication  (i.e. the SMF 1413 for determining the location of the terminal 1410 may include methods for performing event subscription to the SMF 1412, for viewing the location of the terminal 1410 included in the SM message sent by the base station 1411, and for identifying the location of the terminal 1410 when the AMF 1412 includes the location of the terminal 1410 in the N11 message including the SM message sent by the base station 1411 to be sent. If the current location of the terminal 1410 meets the location condition for the traffic steering and there is a traffic steering rule for the corresponding condition, based on the information transferred from the PCF 1415, the SMF 1413 may perform a PDU session modification procedure to execute the corresponding rule.)  Para [0187].  	Regarding Claim 7, Baek teaches  wherein the network function is a policy and control function (PCF)  (i.e. PCF)  Para [0022]   				Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 3-4, 6, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  store a mapping between the DNAI and the second SMF and transmit an indication of the second SMF to the first network component in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

Claims 10-20 are allowed over the prior art made of record.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes  first session management function (SMF), data network access information (DNAI) corresponding to a second data network , store a mapping between the DNAI and the second SMF and transmit an indication of the second SMF to the first network component in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed. The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Lu et al. (US Publication No.  20200323029 A1), “ Session processing method and apparatus” (October 8, 2020).  
2.  Thiebaut et al. (US Publication No.  20200404739 A1), “Method and apparatus for adding notifications related with user equipment multicast group and leave” (December 24, 2020).
3.  Baek et al.  (US Publication No.  20180317157 A1), “Method and apparatus for registration type addition for service negotiation” (November 1, 2018).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov